PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/371,357
Filing Date: 1 Apr 2019
Appellant(s): Beck et al.



__________________
Michael Beck
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Response to Appellant’s arguments that the rejection of claim 1 as anticipated by Zambelli is in error.

Appellant argues that the rejection ignores the “internal organ” limitation of claim 19. In response to Appellant’s argument that neither Zambelli nor Feller disclose a biopsy device configured to take a biopsy of an internal organ, the Examiner firstly notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Moreover, Zambelli describes a device for taking a biopsy of bone tissue, and bone is an internal organ.
Appellant argues that the rejection relies on an improper interpretation of the well-known term “countersink”. The Examiner respectfully disagrees and provides Feller as an evidentiary reference for defining the term “countersink” as understood by one of ordinary skill in the biopsy arts. Appellant argues the reference to "the feature" in Feller is vague when considered without regard to the true meaning of the term "countersink" to a person of skill in the art. The Examiner respectfully disagrees and notes Appellant appears to be unreasonably importing limitations from the specification into the meaning of the term – even if Feller is somewhat vague, it is still adequate to map to the claim limitation “said inner surface including a countersink formed at said tip” under the broadest reasonable interpretation standard. Appellant further argues that Feller describes conical surface (408) and the right circular cylinder (410) as being optional because Feller uses the phrasing “may include”. The Examiner notes that Feller uses this phrasing throughout his disclosure (see, e.g., Abstract – “[t]he apparatus may comprise…”, “the cutting-edge may be…”, “a second right circular cylinder may surround…”, [t]he second right circular cylinder may include…”, “[e]ach of the plurality of elongate members may have…”), and it is unreasonable to interpret this phrasing as suggesting optionality.
                Appellant further argues that what Feller describes as a “countersink” is not actually a “countersink” according to various definitions provided by Appellant. The MPEP clearly states "[I]t is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings”. Here it is important to note that the multiple dictionary definitions for the term "countersink" are all concerned with a manufacturing process to enlarge a hole so as to receive the head of a screw or bolt, which is not necessarily consistent with the use of the claim term in the specification and drawings or how one skilled in the biopsy arts would interpret the term. It is difficult to apply any of these definitions to the claim language because nothing in the claim language or specification refers to the needle receiving a screw or bolt (or any other structure designed to be received within the needle to fit flush with or below the surface). On the other hand, the Examiner's interpretation of the plain meaning of the term is gleaned from a definition provided within the biopsy arts. Moreover, what Feller describes as a “countersink” is not at odds with any of the definitions provided by Appellant; it is only at odds with Appellant’s overly narrow interpretation of the term that improperly relies on limitations from Appellant’s disclosure that are not positively recited in the present claim language (no such limitations exist in the claims at all and would need to be positively recited to receive full patentable weight).
The Examiner maintains his position that Appellant continues to import limitations from their specification into their interpretation of the definition of a “countersink” rather than amending the claims to positively recite such features. While certain details of Appellant’s disclosed countersink (e.g. as shown in Figure 7 and described in [051]-[057] of the original specification) may differentiate from the structure of Zambelli, such details are not positively recited in the present claim language. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The remainder of Appellant’s arguments appear to rely on an overly narrow definition of the term “countersink”, including by reading limitations from the specification into the language of the claims (e.g. that a countersink cannot include any length that is a constant diameter cylindrical surface, which is clearly disputed by Feller’s definition of a countersink, or that a “countersink” per se necessarily tapers inward). In particular, Appellant argues that any countersink that exists in Zambelli cannot be reasonably mapped to the entire mouth (21), rather only flared portion (23) reasonably constitutes a countersink. The Examiner respectfully disagrees and notes that the flared portion (23) is a part of the overall mouth, and both elements (whether considered together or separately) extend proximally from the cutting edge (27) toward the proximal end of the outer needle. The mouth (21) reads on the definition of a “countersink” under the broadest reasonable interpretation of the term and further meets the additional constraints required by the claim language. In particular, it is part of the inner surface and it extends from the tip toward the proximal end (“said inner surface including a countersink extending from said tip toward said proximal end”). Appellant argues that Zambelli describes the flared portion (23) as tapering from the channel (25) toward the mouth, i.e. it tapers outward, opposite to the inward taper required by Appellant’s claims. However, nowhere does Appellant point out which specific limitation of the claim language recites such an inward taper. It is simply not present in the claim language, and the only way to interpret a countersink as requiring an inward taper is to improperly import limitations from the specification.

Response to Appellant’s arguments that the rejection of claims 5, 16, and 24 as obvious over Zambelli in view of Negroni are in error.

The premise for Appellant’s argument regarding the rejection of claims 5, 16, and 24 is that Figure 2 of Zambelli shows an angle of narrowing (23) that is on the order of 30º or more, and certainly not the 1-2º angle required by claim 4. However, MPEP 2125 clearly states that proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale: “When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). Here, Zambelli is completely silent regarding any dimensions or angles of the narrowing. The only dimension specified by Zambelli is that the total length (L1) of the mouth is about 2-3 mm, which has no meaningful bearing on what angles are included and/or excluded for the narrowing (23). Thus, the premise of Appellant’s argument is flawed. 
Appellant further argues the proposed rationale for modifying Zambelli to have a countersink tapered at an angle between one degree and six degrees (claims 5 and 16) or between one degree and two degrees (claim 24) angle as described by Negroni is not relevant to Zambelli but does not provide additional evidence to support this generic allegation. The rationale provided in the rejection is twofold: a) the specified angle creates an increased axial load to facilitate separation of the specimen from the site and retain the specimen within the needle tip and b) the specified angle is known in the art and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Appellant’s arguments fail to address why these features would not be advantageous to Zambelli, which is similarly concerned with separating the specimen from the site and retaining the specimen within the needle tip. The taper angle specified by Negroni would not negatively impact other functions of the narrowing (23) as described by Zambelli.

Response to Appellant’s arguments that the rejection of claim 15 as obvious over Zambelli in view of Morello are in error.

Appellant argues that any countersink that exists in Zambelli cannot be reasonably mapped to the entire mouth (21), rather only flared portion (23) reasonably constitutes a countersink. The Examiner respectfully disagrees and notes that the flared portion (23) is a part of the overall mouth, and both elements (whether considered together or separately) extend proximally from the cutting edge (27) toward the proximal end of the outer needle. The mouth (21) reads on the definition of a “countersink” under the broadest reasonable interpretation of the term and further meets the additional constraints required by the claim language. In particular, it is part of the inner surface and it extends from the tip toward the proximal end (“said inner surface including a countersink formed at said tip and extending proximally from said tip to said inner diameter at a depth from said tip”), and it has a depth of at least 0.08 inches (see [0053] – “[t]he total length L1 of the mouth is about 2-3 mm”). Appellant argues that Zambelli describes the flared portion (23) as tapering from the channel (25) toward the mouth, i.e. it tapers outward, opposite to the inward taper required by Appellant’s claims. However, nowhere does Appellant point out which specific limitation of the claim language recites such an inward taper. It is simply not present in the claim language, and the only way to interpret a countersink as requiring an inward taper is to improperly import limitations from the specification.

Response to Appellant’s arguments that the rejection of claim 23 as obvious over Zambelli in view of Clague are in error.

Regarding Appellant’s arguments with respect to claim 23 that the rationale for providing a countersink that tapers inward from a distal tip is only applicable to the inner tubular member and not the outer tubular member, the Examiner notes that Clague describes both/either of the inner and outer tubular members having a blade with a taper on an inside surface (see [0024] and [0027]). Thus, the advantages of such a feature are not limited to only the inner tubular member. One of ordinary skill in the art would immediately understand that this feature (i.e. a taper on an inside surface), when applied to the outer tubular member (as described in [0024]), would be expected to provide the same advantages as described in [0027] when it is applied to the inner tubular member.
Appellant further argues that the proposed rationale is irrelevant to the bone biopsy device of Zambelli, apparently because Zambelli additionally includes a stylet (7) with a pointed tip (70) that extends through the mouth (21) of the device. Appellant correctly points out that the stylet is used to guide the cannula during insertion, but then suggests that this somehow makes the inwardly tapering surface of Clague irrelevant to the cannula of Zambelli. The rationale provided by the rejection to support the modification is “to lightly compress the cut tissue to provide better centering of the needle on the tissue section”. In the context of Zambelli, this has to do with the sampling step (i.e. after the stylet has been extracted and the device is then advanced farther into the bone to resect a cylindrical frustule of spongy bone). Thus, the use of the stylet during insertion does not negate the proposed modification, and the rationale is clearly relevant to the bone biopsy device of Zambelli. That is, the advantages of the inward taper as taught by Clague are applicable to the biopsy device of Zambelli when the cannula is advanced after removal of the stylet to resect the frustule of spongy bone.
Appellant also argues that the proposed combination of Zambelli in view of Clague would destroy the functionality of the biopsy device of Zambelli. Here, Appellant’s argument relies on elements (i.e. circumferential teeth 42, 43) of Zambelli that are not at all relied upon in the present rejection. Both references (and the claimed invention) describe inner and outer needles that cooperate to core out a tissue sample and retain it in the outer needle. The proposed combination does not destroy this functionality, and any effect the proposed combination has on extraneous elements of Zambelli that are not part of the rejection is not particularly pertinent to the proposed combination.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DEVIN B HENSON/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

Conferees:
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791     
                                                                                                                                                                                                   /MATTHEW F DESANTO/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.